          Case 1:18-cv-01339-CRC Document 98 Filed 10/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
 ___________________________________
                                       )
JAMES PRICE,                           )
                                       )
                    Plaintiff,         )
                                       )
      v.                               )    Civil Action No. 18-1339 (CRC)
                                       )
UNITED STATES DEPARTMENT               )
OF JUSTICE, et al.,                    )
                                       )
                    Defendants.        )
____________________________________)



          DEFENDANTS’ RENEWED MOTION FOR SUMMARY JUDGMENT

       Plaintiff James Price brought suit against Defendant, the United States Department of

Justice (“DOJ”) under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, challenging

Defendant’s response with respect to ten FOIA requests. 1 Pursuant to the Court’s Opinion and

Order of July 14, 2020, DOJ files this renewed motion for summary judgment. DOJ has satisfied

all of its obligations with respect to Plaintiff’s requests. As there are no material facts in genuine

dispute, DOJ respectfully moves this Court pursuant to Federal Rule of Civil Procedure 56 for

summary judgment as to all claims asserted against it under FOIA. The enclosed memorandum

of points and authorities, statement of facts, supporting declaration, the exhibits thereto, and

Vaughn Indices establish that DOJ is entitled to the relief sought.

                                              *   *    *




1
 Plaintiff’s Count 1 and Count 2 brought under the Administrative Procedure Act (“APA”) and
Federal Records Act (“FRA”) against DOJ and the National Archives and Records
Administration will be addressed in a separate motion for summary judgment to be filed on
November 20, 2020.
        Case 1:18-cv-01339-CRC Document 98 Filed 10/21/20 Page 2 of 2




Dated: October 21, 2020
                                   Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   Daniel F. Van Horn
                                   Chief, Civil Division
                                   D.C. Bar #924092

                                   By: /s/ Kathleene Molen
                                   KATHLEENE MOLEN
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, District of Columbia 20530
                                   Telephone: (202) 803-1572
                                   Kathleene.Molen@usdoj.gov

                                   Counsel for Defendants




                                      2
